DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment of 8/29/19. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the drawings and the specification.
A) Regarding to the drawings, applicant has submitted a set of four replacement sheets contained corrected figures 1-4; and
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter, see Pre-amendment in page 6.
3.	It is noted that there is not any change being made to the claims as provided in the Pre-amendment of 8/29/10. The pending claims are claims 1-14 which claims are examined in the present office action. 
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/602,527, filed on 5/23/2017.
Drawings
5.	The four replacement sheets contain corrected figures 1-4 drawings were received on 8/29/19. As a result of the changes to the drawings, the application now contains a total of twelve sheets of figures 1-13 which includes eight sheets of figures 5-13 as filed on 8/29/19 and four replacement sheets contains figures 1-4 as filed on 8/29/19. The mentioned twelve sheets of figures 1-13 are approved by the examiner.  
Specification
6.	The substitute specification filed on 8/23/19 has been entered.
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
8.	Claim 12 is objected to because of the following informalities.  Appropriate correction is required.
In claim 12: on line 2, the feature thereof “the lens” lacks a proper antecedent basis. Should the terms “the lens” be changed to --a lens--? Further, the terms “a optical element” appeared on line 1 should be changed to –an optical element--.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the imaging optical system … onto a screen” (lines 4-5). 
The mentioned feature recites that the imaging optical system projects an optical image of light modulated by the light valve on lines 4-5; however, its base claim 1 recites that the imaging optical system projects an image disposed on an imaging display device, see claim 1 on lines 1-2, thus what is relationship between the image display on the imaging display device and the image modulated by the light vale of the projection-type display apparatus?
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-7 and 13-14 as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8 and 11-12 of U.S. Patent No. 10,437,027. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-7 and 13-14 are read over features recited in Patent’s claims 1-3, 5 8 and 11-12.
.
13.	Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,437,027 in view of Nagatoshi et al (US Publication No. 2014/0307327).
The Patent’s claims 1-2 do not explicitly claims that the total angle of view is equal to or larger than 1000 as recited in each of claims 8-11 and the optical element on the most magnified side of the first optical system is a lens; however, an imaging optical system having a first optical system and a second optical system in which the second optical system forms an intermediate image of an image located on a reduced side and the first optical system forms a magnified image from the intermediate image wherein the total angle of view of the imaging optical system is larger than 1000 and the optical element located on the most magnified side is a lens is known to one skilled in the art as can be seen in the imaging optical system provided by Nagatoshi et al, see Example 1 as described in paragraph [0121], and Tables 1 and 13. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the imaging optical system of the Patent’s claims 1-2 by using first optical system having a lens on its most magnified side and second optical system with optical features 0 as suggested by Nagatoshi et al to meet a particular application.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th from 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872